FILED
                            NOT FOR PUBLICATION                             OCT 04 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-30043

               Plaintiff - Appellee,             D.C. No. 1:98-cr-00095-JDS

  v.
                                                 MEMORANDUM *
RICHARD BUSHYHEAD,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Montana
                    Jack D. Shanstrom, District Judge, Presiding

                           Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Richard Bushyhead appeals from the 10-month sentence imposed upon

revocation of his supervised release. We have jurisdiction under 28 U.S.C. § 1291,

and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Bushyhead contends that the district court procedurally erred at sentencing

by failing (1) to consider the proper factors under 18 U.S.C. § 3553(a); and (2) to

adequately explain the sentence. The record reflects that the district court

considered the proper sentencing factors, adequately explained the sentence, and

did not otherwise procedurally err. See United States v. Carty, 520 F.3d 984,

992–93 (9th Cir. 2008) (en banc); see also 18 U.S.C. § 3583(e).

      Bushyhead also contends that his sentence is substantively unreasonable. In

light of the totality of the circumstances, the sentence within the Guidelines range

is substantively reasonable. See Carty, 520 F.3d at 993.

      AFFIRMED.




                                          2                                     10-30043